Citation Nr: 9915661	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-37 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to September 25, 1995, 
for the assignment of a 100 percent evaluation for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1971.  

The veteran testified in March 1996 that he was told by a 
vocational rehabilitation counselor that his psychiatric 
disability was so severe that it rendered vocational 
rehabilitation infeasible.  Although a VA Form 28-1900, 
Disabled Veterans Application for Vocational Rehabilitation, 
was received by the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO) in May 1989, it is 
not clear what VA's disposition of that claim was, as the 
claims folder contains no correspondence to the appellant 
addressing that claim.  As indicated in response to the Board 
of Veterans' Appeals (Board) September 1997 remand of this 
matter, a [C]ounseling/[E]valuation/[R]ehabilitation file was 
not established by the RO, which suggests that the 1989 
vocational rehabilitation claim was denied.  The claims 
folder contains no Notice of Disagreement addressing that 
claim, or addressing a failure to adjudicate that claim, and 
at his hearing the veteran testified that he has no plans to 
seek additional training.  Accordingly, the Board has no 
jurisdiction to decide that issue or to remand it, and 
instead refers it to the RO for appropriate action.  Ledford 
v West, 136 F. 3d 776, 779-80 (Fed. Cir. 1998); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected schizophrenia was received in November 
1995.   

2.  The earliest date as of which it was ascertainable that 
an increase in disability had occurred was September 25, 
1995, the date of a VA periodic examination.  


CONCLUSION OF LAW

An effective date earlier than September 25, 1995, for a 100 
percent disability rating for the veteran's service-connected 
schizophrenia is not warranted. 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The veteran served on active duty from February 1969 to May 
1971.  At the time of discharge, the veteran filed a claim of 
entitlement to service connection for schizophrenic reaction.  
That claim was granted, and service connection was awarded 
for schizophrenic reaction, paranoid type, in September 1971, 
effective from the date following the date of the veteran's 
separation from active duty.  The disability was rated 30 
percent disabling until October 1975, when the rating was 
reduced to 10 percent.  The veteran filed a claim for an 
increased rating in January 1989, and in March 1989 the RO 
increased the rating to 30 percent, effective January 1989, 
the date of the claim for an increase.  The veteran expressed 
disagreement with that rating, was sent a Statement of the 
Case (SOC), but did not perfect an appeal of that decision 
and so the decision became final.  

After a routine periodic psychiatric examination in June 
1993, the veteran's disability rating was increased to 50 
percent effective the date of the examination.  The veteran 
did not appeal that decision, and submitted no additional 
evidence regarding the level of disability.  Another routine 
periodic psychiatric examination was conducted in September 
1995, but when he did not receive notice of a subsequent 
rating action based on that examination, in November 1995 the 
veteran filed a claim for an increased rating.  After 
reviewing the evidence of record, including the report of the 
September 1995 examination and the veteran's March 1996 
hearing testimony, in May 1996 a rating of 100 percent was 
granted effective the date of that examination.  

The veteran expressed disagreement with the effective date of 
that rating, arguing that although he contends he has been 
totally disabled due to his service-connected disability 
since 1988, when he lost his job as a pipefitter in a 
shipyard, he realizes that he cannot be awarded an increased 
rating for a date more than one year prior to the date he 
filed the claim for the increase.  He acknowledges that he 
did not perfect a timely appeal of the March 1989 rating 
decision setting the 30 percent rating, but asserts that the 
medical evidence of record in 1989, in particular Dr. S's 
October 1988 and January 1989 statements, clearly established 
that at that time the veteran was totally disabled by his 
service-connected schizophrenia.  Accordingly, appellant 
argues, in September 1995 the record showed that on that date 
the veteran had been totally disabled since 1989.  As the law 
and regulations permit only a one year retroactive effective 
date, however, the veteran seeks an effective date of October 
1, 1994, not 1989.  

The statutes require that, unless provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  

The regulation addressing effective dates for increased 
ratings for disability compensation provides that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  

Section 5110(b)(2) of title 38, United States Code, and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase in disability precedes the claim.  Harper v. Brown, 
10 Vet. App. 125 (1997).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  Hazan v. Gober, 10 Vet. App. 511 (1997);  
Servello v. Derwinski, 3 Vet. App. 196 (1992).  



Analysis

In this case, the veteran filed a claim for an increased 
rating in November 1995.  That claim was granted, and the 
disability rating was increased to 100 percent effective the 
date of the routine periodic psychiatric examination that 
provided the medical evidence necessary for the 100 percent 
rating.  The veteran has expressed disagreement with the 
effective date assigned.  As noted above,  the effective date 
of an award is determined by considering the level of 
disability on the date the claim for the increase was filed, 
and for the period beginning one year prior to that date in 
the event an increase in disability occurred prior to the 
date of the claim.  

The veteran filed no evidence or argument in support of an 
increased rating between November 1994 and November 1995.  As 
a result, the earliest evidence added to the record during 
that period was the September 1995 VA examination report, 
which reflected the veteran was anxious about attending the 
examination, was a bit paranoid, and seemed a bit anxious 
during the interview.  He was not depressed.  He reported 
occasionally experiencing auditory hallucinations as well as 
referential ideas.  The examiner reported there did not 
appear to be any organized delusional system.  The assessment 
of the veterans' Global Assessment of Functioning (GAF) was 
50.  

At a hearing before a hearing office in March 1996 the 
veteran reported that he heard voices when in stressful 
situations, such as employment.  He coped with the voices by 
taking medication or removing himself from the situation.  He 
reported being paranoid, and being more comfortable alone.  
He was unable to complete an algebra course at a junior 
college because of his paranoia.  He also reported the 
incident at which he asserts he was told by a VA vocational 
rehabilitation counselor that his service-connected 
schizophrenia rendered vocational rehabilitation infeasible.  
He explained that he had not had full time employment since 
losing his job in 1988 after a nervous breakdown at work, and 
indicated that for a short time after the breakdown he 
received worker's compensation benefits, and was eventually 
retired on disability.  The veteran indicated that his goal 
each day was, basically, to get out of bed.  He spent time on 
the Internet, and took a walk every day after listening to a 
radio program.  He had no hope for the future in the way of 
employment or training.  

Section 5110(b)(2) of title 38, United States Code, and 
38 C.F.R. § 3.400(o)(2) are applicable where the increase in 
disability precedes the claim.  Harper v. Brown, 10 Vet. App. 
125 (1997).  As the claim adjudicated was a claim for an 
increase, and as the evidence reflects that the claim for an 
increase was received within one year after the earliest date 
as of which it was ascertainable that an increase in 
disability had occurred, the provisions found at 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are for 
consideration.  Based on the evidence of record and the 
applicable law and regulations, the earliest effective date 
for the increased rating granted pursuant to the veteran's 
November 1995 claim for an increase is September 1995.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The veteran construes 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o), to require an effective date of October 1994 for 
the increased rating because he alleges that the medical 
evidence submitted in January 1989 showed he was 100 percent 
disabled in 1989 and was of record when he filed the claim 
for an increase in November 1995.  The Board points out, 
however, that the veteran's construction of the legal 
provisions is incorrect.  As discussed above, Dr. S's 1988 
and 1989 medical opinions were submitted in January 1989 and 
were not construed either at that time or in November 1993 to 
establish that the veteran was totally disabled.  The veteran 
did not appeal the March 1989 rating decision that increased 
the rating from 10 to 30 percent, nor did he appeal the 
November 1993 rating decision assigning a 50 percent rating, 
and those decisions became final.  The Board notes that if 
the veteran wishes to raise a claim alleging clear and 
unmistakable error (CUE) pursuant to 38 U.S.C.A. § 5109A 
(West 1991 and West Supp. 1999); 38 C.F.R. § 3.105(a) (1998), 
regarding those or any other rating decisions, he must do so 
with specificity.  Crippen v. Brown, 9 Vet. App. 412, 420 
(1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (to raise 
CUE there must be some degree of specificity as to what the 
alleged error is and persuasive reasons must be given as to 
why the result would have been manifestly different).  To 
date, however, a CUE claim has not been raised, and that 
matter is not presently before the Board.  

As the evidence in favor of an earlier effective date is not 
in equipoise with the evidence against an earlier effective 
date under the applicable law and regulation, the doctrine of 
the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, the appeal 
must be denied.  


ORDER

The appeal is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

